Citation Nr: 1140619	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-22 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for cervical arthritis, to include as secondary to service-connected chronic low back strain.

2.  Entitlement to service connection for a neurologic disorder manifested by claimed left leg numbness.   

3.  Entitlement to an evaluation higher than 20 percent for service-connected chronic low back strain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from October 1967 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which adjudicated the Veteran's claims as brokered work.  

In May 2011, the Veteran presented testimony before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  A transcript is of record.  

Since the issuance of the Statement of the Case (SOC) in July 2008, additional evidence pertinent to the claims has been received.  The Veteran through his representative has waived his right to its initial consideration by the RO.  See letter from the Veteran's representative dated May 5, 2011.  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issues on appeal.  38 C.F.R. §§ 19.9, 20.1304(c).   

The issue of entitlement to service connection for cervical arthritis, to include as secondary to service-connected chronic low back strain, is herein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  Although the Veteran complained of left leg pain associated with his low back disability in service and currently has similar complaints, the preponderance of the evidence weighs against a finding that the Veteran currently has a neurologic disorder involving the left lower extremity due to his chronic low back disability.  

2.  The preponderance of the evidence weighs against a finding that the Veteran's lumbar spine disability is manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of such a frequency and duration so as to warrant a higher evaluation under the amended schedule for rating spine disabilities.  


CONCLUSIONS OF LAW

1.   A neurologic disorder manifested by claimed left leg numbness is not proximately due to, the result of, or aggravated by the Veteran's service-connected chronic low back strain, was not incurred in or aggravated by active military service, and may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  

2.  The criteria for an evaluation higher than 20 percent for service-connected chronic low back strain under the amended schedule for rating spine disabilities have not been met or approximated at any time relevant to the claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice and, as discussed herein, none is shown by the record.

Regarding the Veteran's service connection claim for a neurologic disorder manifested by claimed left leg numbness, the Board notes that the Veteran was advised in a December 2006 notice letter of the evidence and information needed to substantiate his claim for service connection, on both a direct and secondary basis.  The RO also explained what evidence and information that the Veteran was responsible for obtaining/providing and what evidence that VA would obtain or make reasonable efforts to obtain in support of his claim.  

In particular regard to Dingess notice requirements, the Board observes that the Veteran was notified how VA determines the disability rating and effective date once service connection has been established, in the December 2006 notice letter.  

Regarding the Veteran's increased rating claim, the Board notes that the RO advised the Veteran in an October 2006 notice letter of the evidence and information needed to substantiate his claim for an increased rating.  The RO also explained what evidence and information that the Veteran was responsible for obtaining/providing and what evidence that VA would obtain or make reasonable efforts to obtain in support of his claim.  

Thus, the Veteran has been provided with adequate VCAA notice prior to the initial denial of his claims by way of the October 2006 and December 2006 notice letters.  

Further, although no longer required, the Veteran was provided with the schedular criteria pertinent to his increased rating claim in a subsequent May 2008 due-process letter.  

He has additionally been provided with ample opportunity to submit evidence and argument in support of his claims and to participate effectively in the processing of his claims during the course of this appeal.  As stated above, neither the Veteran nor his representative has alleged any prejudice with respect to the notice, or lack thereof, received for his claims during the course of this appeal.  

Moreover, the Veteran and his representative were provided with copies of the above rating decision, and the July 2008 SOC, which included discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Regarding VA's duty to assist in claims development, the RO afforded the Veteran with medical examinations in November 2006 and July 2011 in connection with his claims.  The examination reports have been reviewed, and they cumulatively include all relevant findings necessary to evaluate the claims adjudicated herein.  

Also, the Veteran's service treatment records (STRs) are in the claims folder.  Post-service treatment records adequately identified as relevant to the Veteran's claims have additionally been obtained, to the extent possible, and are associated with the claims folder.  Further, lay statements from friends of the Veteran and his acupuncturist are of record.  Moreover, the Veteran and/or his representative has/have submitted several written statements in connection with his claims and during the course of his appeal.  

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review.

II.  Pertinent Facts, Law, and Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

A.  Service connection for a left leg disorder

The Veteran seeks service connection for a neurologic disorder involving the left lower extremity, which he asserts is directly related to his initial back injury in service and/or is secondary to his service-connected chronic low back disability.  We note that the Veteran has consistently argued that he has left leg numbness, pain, and/or weakness that radiates from his low back, and he does not allege any other disorder affecting the left leg unrelated to his low back disability. 

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of secondary service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  The present case appears to predate the regulatory change.  Consequently, the Board will apply the prior version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Also, service connection on a direct basis may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system (e.g., peripheral neuropathy), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In this case, the Board notes that the Veteran has repeatedly asserted that he has pain, numbness, and weakness affecting the lower left extremity and radiating from his low back and he, as a lay person, is competent to report such symptomatology.  However, as will be explained below, the Veteran is not shown to suffer from a neurologic disorder affecting the left lower extremity which is related to his low back disability. 

The Board initially notes that the Veteran's STRs show that he complained of left lower extremity pain associated with low back pain at various times beginning in June 1969.  However, it is notable that the Veteran's spine and lower extremities were clinically evaluated as normal at the July 1971 separation examination.  Also, it is noted, on the separation examination report, that the Veteran had suffered a strained back in 1969 playing basketball, had had back pain ever since, was seen on numerous occasions, and was treated with rest and exercises which provided temporary relief.  The examiner noted that there was no evidence of rupture or further involvement.  

In connection with the present claim, which was filed in July 2006, the Veteran underwent a compensation and pension examination.  Indeed, at the November 2006 medical examination, the Veteran reported symptoms of constant pain, weakness, and numbness involving his left lower extremity, associated with his low back disability.  However, examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  Additionally, neurological examination of the left lower extremity showed motor function and sensory function within normal limits.  Examination of the left lower extremity reflexes also revealed normal knee jerk and ankle jerk.  The examiner wrote, in an addendum, that the current examination did not reveal any signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  He added that the neurological examination was within normal limits.  Thus, the Veteran was not shown to have a neurologic disorder of the left lower extremity at the November 2006 medical examination. 

The Board notes that the Veteran underwent another medical examination by the same examiner in July 2011.  At that time, the examiner was specifically asked to provide a medical opinion on the relative probability that the Veteran's left leg numbness (neuropathy, if found) was secondary to his chronic low back strain.  The Veteran again complained of left leg weakness and pain that radiated from his back to his left lower extremity at the examination.  He also reported having tingling and numbness, abnormal sensation, pain, and anesthesia associated with his left lower extremity, which he reported had been diagnosed as radiculopathy.  Physical examination of the lumbosacral spine revealed no sensory deficits by use of pin prick and touch.  There was no lumbosacral motor weakness shown.  The left lower extremity reflexes revealed a normal ankle and knee jerk.  The left lower extremity showed no sign of pathologic reflex and revealed normal cutaneous reflexes.  The examiner noted that there were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement and there were no non-organic physical signs.  

In the diagnosis portion of the report, the medical examiner wrote that there was no diagnosis because there was no pathology to render a diagnosis.  The medical examiner then concluded, in the remarks section, that the Veteran's claimed symptom of left leg numbness was less likely as not related to chronic low back strain.  The examiner explained that the Veteran's neurological examination was normal without corroborating signs of peripheral neuropathy or radiculopathy.  He added that there was also no clinical evidence of intervertebral disc syndrome.  

The Board notes that the medical examiner, as a physician specializing in internal medicine, is competent to diagnose the Veteran's claimed disability.  Also, he based his conclusions on a thorough examination of the Veteran, to include X-rays, as well as consideration of the medical history and lay evidence included in the claims folder.  For those reasons, the Board affords the medical examiner's opinions significant probative value.    

Upon review of the record, however, the Board recognizes that there is evidence of record which alternatively indicates that the Veteran does suffer from a neurologic disorder affecting the left lower extremity due to his chronic low back disability.  

In this regard, we observe that the Veteran's VA primary care physician included an assessment of "[l]ower back pain/sciatica" in a January 2008 treatment note.  However, the physician also wrote that the Veteran's magnetic resonance imaging (MRI) would be repeated pursuant to the recommendation of the radiologist.  Indeed, a prior May 2007 telephone note reveals that the Veteran had called about his MRI results; however, because he had refused gadolinium for the study, the physician explained to him that the standard non-contrast lumbar film was repeated and showed no change in two months.  The physician then told him that it was recommended that the MRI be repeated in six months.  

Thus, because it does not appear that the Veteran's primary care physician had adequate data and information to make a definitive diagnosis of sciatica in January 2008 and the basis of the diagnosis is unclear, the Board affords the opinions offered by the medical examiner who conducted his compensation and pension examinations more probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (private examiner's opinion cannot be rejected solely because it was not based on claims file review; the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion).  

Also, the Veteran's treating acupuncturist wrote in a June 2008 statement that the Veteran had low back pain with pressure on the sciatic nerve causing numbness of the left leg.  However, because the medical examiner has superior medical training and expertise and the basis of the acupuncturist's conclusion is unclear, the Board again affords the opinions offered by the medical examiner more probative value.    

Thus, for the foregoing reasons, the Board concludes that, although the Veteran is service-connected for chronic low back strain and he complained of left lower extremity pain and/or numbness in service and at present, he is not entitled to service connection for a neurologic disorder manifested by claimed left leg numbness because the most probative and competent evidence reveals that he does not suffer from that claimed disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board recognizes that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, supra.  However, where, as here, the overall evidence of record fails to support a diagnosis of the claimed disability based on available clinical data and findings, that holding is of no advantage.  The most probative medical evidence is against finding that the Veteran suffers from the claimed disability.  Therefore, because the preponderance of the evidence is against his claim, service connection for a neurologic disorder manifested by claimed left leg numbness is not warranted.

In reaching this conclusion, the Board has considered 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, mandating that reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, because the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable herein.  Gilbert v. Derwinski, supra.

B.  Increased rating for low back disability

The Veteran seeks entitlement to a disability evaluation higher than 20 percent for service-connected chronic low back strain.  He is currently rated under Diagnostic Code 5237 for lumbosacral strain. 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board notes that the rating criteria for rating spine disabilities were amended in August 2003, effective September 26, 2003.  Amendment to Part 4, Schedule for Rating Disabilities, 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to that, the rating criteria for evaluating intervertebral disc syndrome were changed, effective September 23, 2002.  Amendment to Part 4, Schedule for Rating Disabilities, 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002) (38 C.F.R. § 4.71a, DC 5293 (2003)).  The amended rating criteria for intervertebral disc syndrome were subsumed in the aforementioned amended rating schedule for spine disabilities.  When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the veteran is entitled to resolution of his or her claim under the criteria that are more to his or her advantage.  The prior criteria may be applied for the full period of the appeal.  The new rating criteria, however, may be applied only to the period after their effective date.  VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In this case, the Veteran filed his claim seeking an increased rating for his low back strain in July 2006.  Because he filed his claim after the change in regulations, his service-connected low back disability has appropriately been considered only under the amended schedule for rating disabilities of the spine.  

The Veteran is only service-connected for chronic low back strain.  However, he contends that it has progressed to IVDS.  There appears to be conflicting evidence of record regarding whether he has intervertebral disc syndrome (IVDS) involving the low back.  Most recently, at the July 2011 medical examination, the examiner noted that there was no clinical evidence of IVDS.  The examiner similarly noted that his examination of the Veteran did not reveal any signs of IVDS with chronic and permanent nerve root involvement in the earlier November 2006 examination report.  However, treatment records dated in February 2007 and April 2007 include impressions of degenerative disc disease of the lumbosacral spine.  Even if we assume that the Veteran has IVDS associated with his low back disability, however, he is not entitled to a higher disability evaluation, as will be explained below.    

Under the amended schedule for rating spine disabilities, the Veteran's intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In regard to the first method of evaluation (total duration of incapacitating episodes over the past 12 months), the amended criteria provide that a 10 percent evaluation is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  The term "chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."  38 C.F.R. § 4.71a, DC 5243, Note (1).  

In this case, the Veteran denied that his low back disability caused incapacitation at the November 2006 medical examination.  Also, treatment records throughout the claim/appeal period show no periods of incapacitation of the total duration required for an increased rating.  In fact, there is no indication that the Veteran has had physician prescribed bed rest due to his low back disability at any time relevant to the claim/appeal period.  Further, at the most recent July 2011 medical examination, the Veteran denied having any periods of incapacitation during the past 12 months.  Therefore, the Board finds that a higher evaluation for the Veteran's low back disability on the basis of the total duration of incapacitating episodes for the claim/appeal period is not warranted.  

In regard to the second method of evaluation (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Also, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

Upon review of the evidentiary record, the Board finds that the disability picture associated with the Veteran's lumbar spine disability does not more closely approximate favorable ankylosis of the entire thoracolumbar spine, and is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less, which is required for the assignment of the next higher rating of 40 percent.  

Ankylosis, favorable or unfavorable, is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 
(4th ed. 1987)).

Although the Veteran demonstrates decreased range of motion of the low back on examinations during the period at issue, such limitation of motion has not amounted to forward flexion of the thoracolumbar spine 30 degrees or less, or immobility or consolidation of a joint, because he is able to demonstrate some degree of range of motion.  

For example, at the November 2006 spine examination, the Veteran demonstrated forward flexion from 0 to 75 degrees (with pain at 70 degrees), extension from 0 to 25 degrees (with pain at 20 degrees), and lateral rotation and flexion from 0 to 25 degrees (with pain at 20 degrees).  The examiner noted that the function of the spine was additionally limited by pain, fatigue, lack of endurance but not weakness or incoordination.  The examiner noted that the Veteran's disability was additionally limiting joint function by 5 degrees.

Similarly, at the July 2011 medical examination, the Veteran demonstrated forward flexion from 0 to 75 degrees (with pain at 75 degrees), lateral flexion from 0 to 20 degrees (with pain at 20 degrees), lateral rotation from 0 to 25 degrees (with pain at 25 degrees), and extension from 0 to 20 degrees (with pain at 20 degrees).  With repetitive motion, the Veteran's flexion was additionally limited by 15 degrees, extension and lateral flexion by 10 degrees, and lateral rotation limited by 5 degrees.

Thus, even when considering functional loss due to Deluca factors, as has been urged by the Veteran, his low back disability is not shown to more closely approximate the schedular criteria for a 40 percent disability rating.  

Further, the Veteran's treatment records and other pertinent evidence for the time relevant to the claim/appeal period do not show that his lumbar spine disability is more disabling than what is reflected in the above examination reports.  There are no contradictory findings of record.  There is no indication of ankylosis of the entire thoracolumbar spine or forward flexion limited to 30 degrees or less so as to warrant the assignment of a higher disability rating.        

Regarding neurological impairment, the Board notes that the Veteran has repeatedly alleged low back pain radiating to his left lower extremity throughout the course of this appeal.  However, as explained above, the preponderance of the evidence weighs against a finding that he has a neurologic disability manifested by pain and/or numbness of the left lower extremity associated with his low back disability.  Further, the Veteran has alleged no other neurological impairment due to his low back disability and none has otherwise been shown.  Thus, a separate rating on such basis is not warranted.  

Therefore, in summary, the Board notes that the Veteran does not demonstrate incapacitating episodes due to his low back disability or suffer from ankylosis of the thoracolumbar spine or limitation of forward flexion to 30 degrees or less.  At any time relevant to the claim/appeal period.  Also, the preponderance of the evidence weighs against a finding that he suffers from any associated neurologic impairment throughout the time relevant to this claim/appeal.  

The Board notes that consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the pertinent evidence does not show any functional impairment not contemplated by the disability rating already assigned under DC 5237.  

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against the assignment of an increased evaluation for the Veteran's chronic low back disability on a schedular basis for the entire claim/appeal period under the amended schedule for rating spine disabilities.  As a result, no staged rating is warranted.  Hart, supra.    

The Board has also considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

After comparing the manifestations and reported impairment of function of the Veteran's low back disability to the ratings and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  There is no unusual or exceptional disability picture shown.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

The Board is aware that, under the provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim for an increased rating, and that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a neurologic disorder manifested by claimed left leg numbness is denied.  

Entitlement to an evaluation higher than 20 percent for service-connected chronic low back strain is denied.  


REMAND

Review of the record reveals that this case must be remanded for further evidentiary development before the Board may proceed to evaluate the merits of the claim. 

As explained above, service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. 
§ 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  An increase in severity of a non-service-connected disorder which is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non- service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b). 

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the claimant. 

The Veteran has raised a theory of secondary service connection as a basis for establishing entitlement to service-connected compensation benefits for his claimed cervical spine disorder.  Therefore, such theory must be considered in its evaluation of the current claim.  It is also noted, however, that the Veteran reported at the Board hearing that began to have pain associated with neck prior to separating from active service.  See hearing transcript, page 15.  Thus, the theory of direct service connection must also be considered in adjudicating the Veteran's claim. 

The Court has held that separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability. Although there may be multiple theories or means of establishing entitlement to a service connection, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

In light of the foregoing, and because the Veteran has not been afforded with a medical examination and medical nexus opinion in connection with his claim, the Board finds that remand is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination for his claimed cervical spine disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion(s) should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.  Based on review of the claims folder and examination and interview of the Veteran, the examiner should opine as follows -

a.  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that any currently identified cervical spine disorder was incurred during or caused by the Veteran's military service, to include consideration of any symptomatology shown therein or any incident or event therein, OR is such incurrence or causation unlikely (i.e., less than a 50/50 probability). 

b.  If the answer to the above question is negative, the examiner should next address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any currently identified cervical spine disorder, even if not directly related to service, has been caused or aggravated by the Veteran's service-connected low back strain disability, or whether such causation or aggravation is unlikely (i.e., less than a 50/50 probability).  

c.  The examiner should discuss evidence contained in the claims folder, to include the Veteran's service treatment records and post-service lay and medical evidence, as well as any medical principles in support of his or her conclusions.  In regard to the lay evidence of record, the examiner should note the multiple statements and testimony the Veteran submitted on his own behalf, regarding in-service and post-service symptoms and experiences, and the examiner should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings. 

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

e.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If the conclusion is that the Veteran has cervical spine arthritis which has been aggravated after service by the service-connected chronic low back strain, the examiner should attempt to identify the baseline level of severity of the condition before the onset of such aggravation, and the degree to which the aggravation has worsened the pre-existing condition.

f.  Note: It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After the above development has been accomplished to the extent possible, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with an SSOC and an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


